DETAILED ACTION
This office action is responsive to Appeal Brief filed on April 18, 2022 in this application Hoberman, U.S. Patent Application No. 16/025,643 (Filed July 2, 2018) claiming priority to U.S. Provisional Application No. 62/528,317 (Filed 7/3/2017) (“Hoberman”).  Claims 1 – 24 were pending.  Claims 1 – 24 are pending.

In view of the Appeal Brief filed on 4/18/2022 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LEWIS A BULLOCK  JR/            Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                            

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 26 – 28 of the Appeal Brief (“Brief”) stating that claim 21 is not indefinite, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §112.  It is unclear from the order in which the “performed on” clauses are presented in the claim whether the “identifying one or more operations” or the “resultant processing performed by a logic section” are “performed on data in one or more second data fields.”  It is suggested the claim be reformatted to clearly sequence the order of the processing operations.
2.	With respect to Applicant’s argument on pgs. 28 - 67 of the Brief  stating that the prior art references fail to teach the claims, this argument is moot in light of the new grounds for rejection presented infra.  See infra § Claim Rejections - 35 USC §103.  

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “a decision component identifying one or more operations performed on one or more first data fields of a first content component in response to resultant processing performed by a logic section implementing decision logic for the decision component, and performed on data in one or more second data fields of a second content component different from the first content component.”  It is unclear what is “performed on data in one or more second data fields” the “operations performed on one or more first data fields” or “the resultant processing performed by a logic section.”  For purposes of the applying the prior art the “resultant processing” will be understood to be logic that receives data from “one or more second data fields,” processes the data, and performs operations on the “first data fields” in response to its processing.
It is suggested the claim be reformatted to clearly sequence the order of the processing operations.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 9, 11 – 15, and 19, 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, United States Patent No. 7,340,721 (Patented March 4, 2008, filed January 16, 2004) (“Bailey”), in view of Straub et al., United States Patent Application Publication No. 2016/0378439 (Published December 29, 2016, filed June 21, 2016) (“Straub”).  

Claims 1 and 11
With respect to claims 1 and 11 Bailey teaches the invention as claimed including a system comprising: one or more computing devices comprising one or more processors and one or more non-transitory storage devices for storing instructions, wherein execution of the instructions by the one or more processors causes the one or more computing devices to:
provide access to a software development platform that includes one or more graphical user interfaces (GUIs) configured to create or modify an electronic form; present, via the one or more GUIs, a development window that is configured to define the electronic form; detect form components that are dragged-and-dropped into the development window, the dragged-and dropped form components comprising drag-and drop content components to incorporate visible content into the electronic form being created or modified, and one or more drag-and drop control components …control customization interfaces to receive customization input for configuring non-visible functionality, background processes, and event handling operations for the electronic form being created or modified to control, at least in part, the visible content incorporated by the drag-and-drop content components, wherein at least one of the one or more drag-and-drop control components defines action to be taken by a first of the drag-and-drop form components in response to detecting inputs or events for a second of the drag-and-drop form components different from the first of the drag-and-drop form components; {A graphical programming development environment provides a designer window that allows the user to drag and drop components such as visible user interface content components, Scroll Bar 426 and Label 434, and invisible backend control components, wire construct 440, to define the visual user interface components and the invisible background processing functionality that allows the two content components to interact.  Bailey at fig. 4D; id. at col. 13 ll. 22 - 55.  
EN:  Bailey is an example of graphical programming and discloses the well-known techniques of a drag and drop GUI used to select and manipulate icons representing programming objects.  See Bailey at col. 2 ll. 33-36, col. 12 ll. 36-38, and col. 13 ll. 47-50
When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the scroll bar content component and to make changes to the data of the label content component .  Id. at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).}
receive, from customization interfaces associated with the form components, selections to customize parameters for each of the form components added to the electronic form being created or modified; including receiving from at least one of the control customization interfaces, invoked in response to a detected drag-and-drop control component, control interface selections made in a first area of the at least one control customization interface to define the action to be taken by the first drag-and-drop content component in response to the inputs or events, specified in a second area of the control customization window, occurring in the second drag-and-drop content component; {When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the scroll bar content component and to make changes to the data of the label content component .  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).}
generate or update the electronic form based on the form components that are dragged-and-dropped into the development window and based on the selections received from the customization interfaces; and {Application is built and deployed based on the graphical programming development environment specification.  Bailey at col. 9 ll. 53 – col. 10 ln. 12 & id. at col. 14 ll. 7 - 9.}
configuring the non-visible functionality, the background processes, and the event handling operations for the electronic form based, in part, on the control interface selections received from the at least one control customization interface invoked in response to a detected drag-and-drop control component, including configuring the action to be taken for the first drag-and-drop content component in response to the detected inputs or events for the second drag-and-drop content component. {When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the scroll bar content component and to make changes to the data of the label content component .  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).}
However, Bailey does not explicitly teach the limitation:
[drag and drop] that cause automatic display of [control customization interfaces] {Straub does teach this limitation.  Straub teaches that the method for drag and drop graphical programing with a control customization interface, as taught in Bailey includes using the well-known drag and drop graphical application development editor to provide a composer canvas that automatically opens a customization interface wizard when the user drags and drops a component with invisible backend control components to the composer canvas, such as a “guided customizer 1510” that allows the user to specify the actions of the control component and any related visual component.  Id. at ¶ 0127; id. at fig. 15 (1510); id. at ¶¶ 0113, 0114, 0116 (composer canvas and wizard); id. at ¶¶ 0127, 0152, and fig. 14 (drag and drop interface to develop application form).
Bailey and Straub are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of visual programming, and both are trying to solve the problem of how to connect actions to interface elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for graphical programing that has a control customization interface, as taught in Bailey with automatically opening the control customization interface, as taught in Straub.  Straub teaches the developer may specify an action to be performed on an input from an interface element such as a search button that returns search results.  Id. at ¶ 0092.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for graphical programing that has a control customization interface, as taught in Bailey with automatically opening the control customization interface, as taught in Straub, for the purpose of presenting the control customization interface automatically to allow the specification of the background control actions without requiring additional user interactions.}

Claims 2 and 12
With respect to claims 2 and 12, Bailey and Straub teach the invention as claimed, including: 
wherein the one or more control components at least include a decision component that enables code to be inserted into the electronic form for defining the 58background processes, and wherein the background processes enable the electronic form to be dynamically updated in real-time based on inputs received via the electronic form.  {User inputs to one content component of the electronic form result in real time updates to a different content component based on the control component.  Bailey at col. 3 ll. 7 - 14. When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the scroll bar content component and to make changes to the data of the label content component .  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).}

Claims 3 and 13
With respect to claims 3 and 13, Bailey and Straub teach the invention as claimed, including: 
wherein a customization interface associated with the decision component includes: an input section that is configured to receive selections for identifying a first set of form components to be monitored in real-time when the electronic form is deployed; an output section that is configured to receive selections for one or more actions to be executed in connection with a second set of form components; and a logic section that specifies conditions under which the one or more actions are executed in connection with the second set of form components based on inputs received via the first set of form components.    {User inputs to one content component of the electronic form result in real time updates to a different content component based on the control component.  Bailey at col. 3 ll. 7 - 14. When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the scroll bar content component and to make changes to the data of the label content component .  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).}

Claims 4 and 14
With respect to claims 4 and 14, Bailey and Straub teach the invention as claimed, including: 
wherein the one or more actions include one or more of the following: modifying field values associated with the second set of form components; modifying visibility parameters associated with the second set of form components; outputting one or more messages to user who is filling out the electronic form; generating one or more error messages; and 59automatically navigating to a different section or page of the electronic form.   {When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the user interacting with a scroll bar content component and to make changes to the data of the label content component.  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).  User inputs to one content component of the electronic form result in real time updates to a different content component based on the control component.  Bailey at col. 3 ll. 7 - 14.}

Claims 5 and 15
With respect to claims 5 and 15, Bailey and Straub teach the invention as claimed, including: 
wherein generating or updating the electronic form includes generating or updating an application programming interface (API) corresponding to the electronic form.    {Customization interface window may be used to specify APIs to be used to perform the functions.  Straub at ¶¶ 0141, 0146, 0148, 0151 (specify service/background process parameters and APIs).}

Claims 9 and 19
With respect to claims 9 and 19, Bailey and Straub teach the invention as claimed, including: 
wherein execution of the instructions by the one or more processors causes the one or more computing devices to: deploy the electronic form to enable users to fill out the form; collect data via the electronic form; and aggregate the collected data in a database.   {Form data may be collected and stored such as customer identification information.  Straub at ¶¶ 0052 – 0060; id. at ¶ 0152.}


Claim 21
With respect to claim 21, Bailey and Straub teach the invention as claimed, including: 
wherein the at least one of the one or more drag-and-drop control components comprises a decision component identifying one or more operations performed on one or more first data fields of a first content component in response to resultant processing performed by a logic section implementing decision logic for the decision component, and performed on data in one or more second data fields of a second content component different from the first content component. {When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the user interacting with a scroll bar content component and to make changes to the data of the label content component.  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).  User inputs to one content component of the electronic form result in real time updates to a different content component based on the control component.  Bailey at col. 3 ll. 7 - 14.

Claim 22
With respect to claim 22, Bailey and Straub teach the invention as claimed, including: 
wherein the at least one of the one or more drag-and-drop control components comprises a workflow component identifying one or more operations performed on one or more first data fields of a first content component using resultant data produced by a logic section implementing workflow logic for the workflow component, and applied to data in one or more second data fields of a second content component different from the first content component.  { When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the user interacting with a scroll bar content component and to make changes to the data of the label content component.  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).  User inputs to one content component of the electronic form result in real time updates to a different content component based on the control component.  Bailey at col. 3 ll. 7 - 14.}

Claim 23
With respect to claim 23, Bailey and Straub teach the invention as claimed, including: 
wherein the at least one of the one or more drag-and-drop control components comprises a drag-and-drop decision component that invokes a decision customization window to specify by a user, in an output selection area of the decision customization window, actions to be performed by the first drag-and-drop content component based on inputs, identified by the user in an input selection area of the decision customization window, of the second drag-and-drop content component, wherein the decision customization window further includes a logic section to identify if and when the actions specified in the output selection area should be executed in connection with the input identified in the input selection area of the decision customization window.   { When the control component, wire construct 440, is added to the designer window a customization interface is opened for the added control component that has the ability to customize the control component input [source], output [sink], and logic such as the background event action processing of the control component such as trigger values, enablement, and sounds which allow the control component to define the actions to be taken when a data event is received from the user interacting with a scroll bar content component and to make changes to the data of the label content component.  Bailey at fig. 4D; id. at col. 13 ll. 8 – 21 & 64 – col. 14 ln. 41; id. at fig. 4D (418) & col. 14 – 15 (control component customization interface).  User inputs to one content component of the electronic form result in real time updates to a different content component based on the control component.  Bailey at col. 3 ll. 7 - 14.}






Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Straub and Mengle et al., United States Patent No. 9,710,456 (Patented July 18, 2017, filed May 11, 2015) (“Mengle”).  

Claims 10 and 20
With respect to claims 10 and 20, Bailey and Straub teach the invention as claimed, however, Bailey and Straub do not explicitly teach the limitation:
wherein the aggregated data is analyzed using a machine learning algorithm to identify one or more form components or one or more rules associated with the electronic form that can be modified based on a specific objective. {Mengle does teach this limitation.  Mengle teaches that a method for creating user data input forms, as taught in Bailey and Straub includes analyzing form result data, such as reviews and search data, may be aggregated and compared with each other using a machine learning algorithm to identify how rules associated with classifying user form data, such as the reviews, are formulated.  Mengle at col. 8 ll. 1 – 15.
Bailey, Straub, and Mengle are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of form creation, and both are trying to solve the problem of how to manipulate form data results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub with using machine learning to improve the form rules, as taught in Mengle.  Mengle teaches that form rules may need to be updated to obtain accurate results.  Id. at col. 8 ll. 1 – 15. Therefore, one having ordinary skill in the art would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub with using machine learning to improve the form rules, as taught in Mengle, for the purpose of adjusting form data rules to more accurately capture user intent.}


Claims 6 – 8, 16 – 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Straub and Tattrie et al., United States Patent Application Publication No. 2005/0066287 (Published March 24, 2005, filed September 10, 2004) (“Tattrie”).  

Claims 6 and 16
With respect to claims 6, 12, and 18, Bailey and Straub teach the invention as claimed, however, Bailey and Straub do not explicitly teach the limitation:
 wherein the one or more control components include a workflow component that enables a customized background process for the electronic form to be defined using a node diagram.  {Tattrie does teach this limitation.  Tattrie teaches that a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub includes using nodes and connections between nodes to connect inputs, actions, and outputs such as by using a node and tree structure to identify data sources where an XML data node is dragged to a user interface input node to specify the action of routing inputs from the user interface node to the XML data node.  Tattrie at ¶¶ 0025 and 0053 - 0055.
Bailey, Straub, and Tattrie are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of visual programming, and both are trying to solve the problem of how to connect actions to interface elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub with using nodes and connections between nodes to connect inputs, actions, and outputs, as taught in Tattrie.  Tattrie using nodes is “a quick and easy way of binding data.”  Id. at ¶ 0053. Therefore, one having ordinary skill in the art would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub with using nodes and connections between nodes to connect inputs, actions, and outputs, as taught in Tattrie, for using a method of specifying input, action, and output that will be easy for the user to utilize.}

Claims 7 and 17
With respect to claims 7 and 17, Bailey, Straub, and Tattrie teach the invention as claimed, including:
wherein the node diagram is defined using: one or more input nodes that identify one or more of the form components that are to be monitored in real-time; one or more processing nodes that are configured to receive data from the input nodes and to perform one or more functions associated with manipulating the data; and one or more output nodes that identify one or more of the form components that are configured to output the data processed by the one or more processing nodes.  {A method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub includes using nodes and connections between nodes to connect inputs, actions, and outputs such as by using a node and tree structure to identify data sources where an XML data node is dragged to a user interface input node to specify the action of routing inputs from the user interface node to the XML data node.  Tattrie at ¶¶ 0025 and 0053 - 0055.}

Claims 8 and 18
With respect to claims 8 and 18, Bailey, Straub, and Tattrie teach the invention as claimed, including:
wherein the node diagram is created using a customization interface associated with the workflow component which allows the one or more input nodes, the one or more processing nodes, and the one or more output nodes to be dragged-and-dropped into a window for creating the node diagram.  {A method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub includes using nodes and connections between nodes to connect inputs, actions, and outputs such as by using a node and tree structure to identify data sources where an XML data node is dragged to a user interface input node to specify the action of routing inputs from the user interface node to the XML data node.  Tattrie at ¶¶ 0025 and 0053 - 0055.}

Claim 24
With respect to claim 24, Bailey and Straub teach the invention as claimed, however, Bailey and Straub do not explicitly teach the limitation:
wherein the at least one of the one or more drag-and-drop control components comprises a workflow component that invokes a workflow customization window to create, by a user, a node flow diagram comprising selected input nodes interconnected to selected output nodes via selected processing nodes performing actions on the selected input nodes.  
{Tattrie does teach this limitation.  Tattrie teaches that a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Straub and Hirsch includes a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub includes using nodes and connections between nodes to connect inputs, actions, and outputs such as by using a node and tree structure to identify data sources where an XML data node is dragged to a user interface input node to specify the action of routing inputs from the user interface node to the XML data node.  Tattrie at ¶¶ 0025 and 0053 - 0055
Bailey, Straub, and Tattrie are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of visual programming, and both are trying to solve the problem of how to connect actions to interface elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub with using nodes and connections between nodes to connect inputs, actions, and outputs, as taught in Tattrie.  Tattrie using nodes is “a quick and easy way of binding data.”  Id. at ¶ 0053. Therefore, one having ordinary skill in the art would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Bailey and Straub with using nodes and connections between nodes to connect inputs, actions, and outputs, as taught in Tattrie, for using a method of specifying input, action, and output that will be easy for the user to utilize.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
//T.H./										July 20, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199